 


110 HR 2659 IH: Conservation Reserve Program Tax Fairness Act of 2007
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2659 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Pomeroy (for himself, Mr. Hulshof, Mr. Peterson of Minnesota, Mr. Moran of Kansas, Mr. Udall of Colorado, and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To treat payments under the Conservation Reserve Program as rentals from real estate. 
 
 
1.Short titleThis Act may be cited as the Conservation Reserve Program Tax Fairness Act of 2007. 
2.Treatment of Conservation Reserve Program payments as rentals from real estate 
(a)Internal Revenue CodeSection 1402(a)(1) of the Internal Revenue Code of 1986 (defining net earnings from self-employment) is amended by inserting and including payments under section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) after crop shares. 
(b)Social Security ActSection 211(a)(1) of the Social Security Act is amended by inserting and including payments under section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) after crop shares. 
(c)Effective dateThe amendments made by this section shall apply to payments made before, on, or after the date of the enactment of this Act. 
(d)Maintenance of transfers to trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, and the Federal Hospital Insurance Trust Fund established under the Social Security Act amounts equal to the reduction in revenues to the Treasury by reason of the enactment of this Act. Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Funds had this Act not been enacted. 
 
